*828OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
By pretrial motion, defendant sought to retain an expert witness to testify concerning factors that may influence a witness’s perception and memory and affect the reliability of identification testimony. The object of the proposed testimony was to discredit the testimony of the four robbery victims who had identified defendant as the perpetrator. Supreme Court denied the motion, and the Appellate Division affirmed the ensuing judgment of conviction, entered upon the jury’s guilty verdict as to each of the four robbery counts.
On this appeal, we need not decide whether the expert testimony sought to be presented was of the type that could, as a matter of law, properly be admitted. Here, the trial court based its decision to exclude the testimony in the exercise of its sound discretion to which the admission of such evidence would, if legally admissible at all, be entrusted. Our review powers are limited accordingly (see, People v Cronin, 60 NY2d 430, 433; Selkowitz v County of Nassau, 45 NY2d 97, 101-102).